AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                           Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                            JUDGMENT IN A CRIMINAL CASE
                                v.                                                       (For Offenses Committed On or After November I, 1987)



                       Fredy Jimenez-Gomez                                               Case Number: l 9cr3590-RBM

                                                                                         Federal Defenders, James Johnson
                                                                                         Defendant's Attorney


REGISTRATION NO. 31341480

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Information
                                          ----------------------------
 •     was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                       Count Number(s}
8:1325(a)(l)                      Improper Entry by an Alien (Misdemeanor)                                                1

 D The defendant has been found not guilty on count(s)
                                 -------------------
•      Count(s)
                  ------------------
                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              •     TIME SERVED                                    -~<___\_{_,;'_ \   . 1' ' \

                                                                                                         • _;_ _ _ _ _       days

 IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Thursday, September 12, 2019
                                                                               Date of Imposition of Sentence

                                                      ~1LED
              DUSM                                                             HO   RABLE RUTH B      EZ MONTENEGRO
                                                     SEP 1 2 2019
                                                                               UNI ED STATES MAGISTRATE JUDGE
                                           CU ,,.. i__,:-; ·_y-_'.: 1,,l_ '.~l..'.Uf·H
                                        SOUTHU,", ,:,,~~THi,C:1 O• C1\, ,~·ORNIA
Clerk's Office Copy                     sv        - · ~ - - ~ ",PUTY                                                                2:l 9-mj-10468
